147 S.E.2d 577 (1966)
267 N.C. 95
Henry S. BEASLEY
v.
Theresa S. WILSON and Richard S. Wilson, Jr., and B. J. Lloyd.
No. 462.
Supreme Court of North Carolina.
April 13, 1966.
*578 Peoples & Allen, Henderson, for plaintiff appellant.
E. F. Yarborough and W. M. Jolly, Louisburg, for defendant appellee.
PER CURIAM.
We do not have before us on this appeal any question with reference to the rights, if any, of the plaintiff against the defendants Theresa S. Wilson and Richard S. Wilson, Jr., or with reference to the sufficiency of his complaint as against them.
The court below not having specified the ground upon which it sustained the demurrer of the defendant Lloyd, it is deemed to have been sustained upon both grounds set forth in the demurrer.
In his brief the plaintiff contends that the statement to the plaintiff by Mrs. Wilson that her part of the farm was his and that she would convey it to him when he became 21 years of age constituted the declaration of a parol trust. This contention can not be sustained. According to the complaint, this statement was made after legal title had already vested in Mrs. Wilson. One who is already the holder of the legal title to land cannot create a valid trust therein by an oral declaration that he or she will hold the land in trust for another, or by an oral promise to convey the land to another at a future date. Rhodes v. Raxter, 242 N.C. 206, 87 S.E.2d 265; Wolfe v. North Carolina Joint Stock Land Bank, 219 N.C. 313, 13 S.E.2d 533; Frey v. Ramsour, 66 *579 N.C. 466; II Mordecai's Law Lectures, 2d ed. 992; Lee, North Carolina Law of Trusts, 68.
The complaint alleges, at most, a contract by Mrs. Wilson to convey to the plaintiff. Registration of this contract is not alleged in the complaint and the plaintiff's brief and oral argument indicate clearly that it was not recorded. It appears from the complaint that Clay and wife, if not Lloyd, were purchasers for value. An unrecorded contract to convey land is not valid as against a subsequent purchaser for value, for those holding under such a purchaser, even though he acquired title with actual notice of the contract. G.S. § 47-18; Bourne v. Lay & Co., 264 N.C. 33, 140 S.E.2d 769.
The complaint, therefore, does not state a cause of action against the defendant Lloyd and the demurrer was properly sustained on this ground so that discussion of misjoinder of causes of action is unnecessary.
Affirmed.
MOORE, J., not sitting.